HOOPER, Chief Justice
(dissenting).
I would grant the petition for the writ of certiorari. Based on the statement of facts presented by D.O.G., it appears the trial court may have abused its discretion in terminating his parental rights. I would grant the petition at least to review the record to determine if there is further evidence to support the trial court’s order.
D.O.G.’s statement of facts indicates that he and D.K.G. had a son born in 1990; that in 1998 D.K.G. petitioned to terminate D.O.G.’s parental rights; that after a hearing, the Juvenile Court of Morgan County entered a judgment terminating D.O.G.’s parental rights; and that D.O.G. appealed and the Court of Civil Appeals, on October 29, 1999, affirmed, without opinion. D.O.G. v. D.K.G. (No. 2980674), — So.2d - (Ala.Civ.App.1999) (table). D.O.G. petitioned for certiorari review.
Since 1993, D.O.G. has been serving a 30-year sentence in a state prison in El-more County for a controlled-substance violation and for thefts. It appears that *598D.O.G.’s parental rights were terminated based on the fact that he is incarcerated, that he has unsuccessfully participated in four or five drug-abuse programs, that his work-release privileges have been revoked in the past, and that his child-support payments are $14,000 in arrears.
D.O.G. indicates that he telephoned his son every day or two for the first 18 months of his incarceration. D.O.G. states that since that time he has regularly made telephone calls to his son and has never gone over a month without having telephone contact with his son. In addition, D.O.G. indicates that he has been recerti-fied for a work-release program and anticipates being transferred closer to where his son lives. D.O.G. also states that he has received extensive drug rehabilitation and intends to remain drug-free.
One cannot do the impossible. How can D.O.G. spend time with his child if he is incarcerated in Elmore County and the child is in Morgan County? How can he pay child support if he is incarcerated and has no source of income? Based on the facts presented by D.O.G., I would grant his certiorari petition and review the record to determine if the trial court abused its discretion in terminating his parental rights.
JOHNSTONE, J., concurs.